Citation Nr: 1600329	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral flat foot.
 
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The appellant served for periods of active duty for training in the Army National Guard from January 1, 1975 to September 12, 1975 (with time lost from April 15, 1975 through June 20, 1975); from June 19, 1976 to July 3, 1976; from July 16, 1977 to July 30, 1977; from June 24, 1978 to July 8, 1978; from April 18, 1979 to May 5, 1979; from April 19, 1980 to May 3, 1980; and, from October 23, 1990 to October 24, 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the September 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a low back disability, left knee disability, and bilateral flat foot that is related to active service.  The appellant was last afforded a VA examination in January 2014, and the medical opinions regarding etiology of a low back and left knee disability are inadequate because the examiner did not reconcile his opinions with the appellant's reports of continuing symptoms of the low back and left knee since service.  Further, the examiner did not address the appellant's complaints of low back pain for three months, as shown in the service treatment records.

The Board acknowledges that VA obtained an independent medical opinion in June 2011 by Dr. J. T.  Without review of the service treatment records, Dr. J. T. first opined that the appellant's low back disability was compatible with age, and, after review of the June 1975 service treatment record, he then opined that the appellant's low back disability is at least as likely as not related to service.  However, Dr. J. T. did not provide a rationale to support this opinion and did not reconcile this opinion with his previous opinion. 

These facts are pertinent to the claim, and further medical inquiry is necessary.  Thus, VA medical opinions should be obtained to determine the etiology of the appellant's low back disability, left knee disability, and bilateral flat foot.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that he provide information as to any outstanding treatment records, both VA and non-VA, relevant to the back, left knee, and bilateral feet, to include the following:

(a) all private treatment records from Kaiser Permanente from September 1975 to December 1992, and from January 2005 to present.  

(b) the hospital treatment records from when the appellant reportedly was directing traffic and was hit by a civilian truck in service in 1990 or 1991.  See October 2013 Report of General Information (indicating that he was knocked unconscious and woke up in the hospital); November 2009 VA treatment plan interdisciplinary note (appellant reported that while he was in service, he was directing a convoy and a civilian truck hit him). 

(c) any other records pertaining to this 1990 or 1991 accident when the appellant reported he was hit by a truck and knocked unconscious, to include ambulance records, fire department records, and accident reports.  

(d) information as to when (e.g. the month and year) the appellant was reportedly medically evacuated to the field hospital at Fort Irwin, California, when he laid down at his barracks and could not get up.  See September 2015 Board hearing transcript at p. 8, 25.

(e) any other relevant private treatment provider, to include his primary care provider.

The appellant should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file. 

2. Make attempts to obtain the clinical records pertaining to a hospitalization of the appellant at Camp Pendleton and the Naval Hospital in San Diego, CA from May 1990 to August 1990.  See September 2009 VA Form 21-4142 (appellant reported that he was hit by a truck while on maneuvers at Camp Pendleton in the summer of 1990 and incurred back injuries and went to the Naval Hospital in San Diego, CA).  

Also, make attempts to obtain the clinical records pertaining to a hospitalization of the appellant at Fort Irwin, California, when he laid down at his barracks and could not get up.  See September 2015 Board hearing transcript at p. 8, 25; see also dates of service, listed below, or the response provided by the appellant as to when this event occurred, as requested above.    

All attempts to fulfill this development should be documented in the claims file.   

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Obtain any outstanding relevant VA treatment records, including records from November 2012 to present. 

5. After completing the above development, obtain VA medical opinions from an examiner with appropriate medical expertise.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Regarding the bilateral feet, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the appellant's current bilateral foot disability had its onset in or is etiologically related to active service.

b. Regarding the left knee, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the appellant's current left knee disability manifested during a period of active service, or is etiologically related to a period of active service.

c. Regarding the back, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the appellant's current low back disability manifested during a period of active service, or is etiologically related to a period of active service.

For purposes of these opinions, the examiner's attention is invited to the appellant's following periods of active duty for training in the Army National Guard:

(i) from January 1, 1975 to September 12, 1975 (with time lost from April 15, 1975 through June 20, 1975); 
(ii) from June 19, 1976 to July 3, 1976; 
(iii) from July 16, 1977 to July 30, 1977; 
(iv) from June 24, 1978 to July 8, 1978; 
(v) from April 18, 1979 to May 5, 1979; 
(vi) from April 19, 1980 to May 3, 1980; and, 
(vii) from October 23, 1990 to October 24, 1991. 
      
For purposes of these opinions, the examiner's attention is invited to the following: 

(i) the appellant's reports that as a field wireman active service, while at Fort Ord, California, he fell from a 20 or 30 foot pole, and with the safety belt attached, he landed on his feet, and then fell over onto his back, and he reported to sick call at Fort Ord.  See September 2015 Board hearing transcript at p. 18-19. 

(ii) the service treatment records from Fort Ord, California showing a left knee and ankle injury in March 1975, and a June 1975 service treatment record from Fort Ord showing complaints of back pain lasting for 3 months.

(iii) The June 2011 independent medical opinion by Dr. J. T., opining that based on the June 1975 service record, the appellant's current low back disability is related to service (but which did not provide the underlying reasons for the conclusions).  

(iv) the appellant's reports of continuing back pain since his in-service injury and self-treating with over the counter-medications.  See e.g., September 2015 Board hearing transcript at p. 23-24; October 1990 Report of Medical History (appellant indicated that he has a history of recurrent back pain).

(v) The appellant's reports that his back was injured during active service in 1990 or 1991 when he was directing a convoy and a civilian truck hit him, and since then he has had chronic lower back pain.  See e.g., November 2009 VA treatment plan interdisciplinary note; September 2009 VA Form 21-4142 (appellant reported that he was hit by a truck while on maneuvers at Camp Pendleton and his back was injured and he went to the Naval Hospital in San Diego, CA).  


(vi) The appellant's report that during a period of active service, he was medically evacuated to the field hospital for his back after he laid down at his barracks and could not get up.  See September 2015 Board hearing transcript at p. 8.

(vii) the appellant's youngest daughter's report of being told stories of when the appellant was injured in 1975 and of massaging her father's back since she was a little girl, and the appellant's reports that his daughters walked on his back since they were very young to relieve his pain.  In January 2014, the appellant's daughters were 39 and 27 years old.  See January 2014 appellant's and his daughter's statements.

(viii) the appellant's lay reports of continuing left knee pain since service, using a knee brace, and taking over the counter medications to self-medicate.  See September 2015 Board hearing transcript at p. 23-24.  

(ix) The appellant's lay report that in active service, he injured his knee when he stepped in a hole.  See September 2015 Board hearing transcript at p. 8, 22.  

(x) the appellant's report that his feet began hurting while marching in service during basic training, and the appellant's lay argument that his bilateral foot disability is related to blisters incurred due to wet marching conditions at Fort Ord and/or an Achilles tendon condition he had during active service.  See September 2015 Board hearing transcript at p. 20-23; September 2009 Form 21-4142 (appellant reported treatment for a bilateral foot disability and infected tendon at Ford Ord, CA from February to April 1975). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Note that the appellant is competent to report his symptoms.  Note that a lack of medical evidence to corroborate lay reports, to include reports of continuing symptoms and reports of injuries in service, alone is not sufficient to render such lay reports not credible.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the January 2014 VA medical opinion is inadequate because the January 2014 VA examiner did not reconcile his opinions with the appellant's complaints of continuing back pain, to include for at least three months in service and after service, nor with the appellant's complaints of continuing left knee pain since service.  

6. Thereafter, after considering all relevant evidence in the claims file, to include the appellant's daughter's January 2014 statement, readjudicate the claims on appeal and furnish the appellant and his representative a supplemental statement of the case if the matter is not resolved to the appellant's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




